Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 1 recites that a temperature should be maintained, claim 1 does not specify the time range necessary to complete the intended function, applicants specification also indicates that the temperature must be maintained for  “10-300 min, or for 30 240 min, or for 60- 120 min”, but is also not specified. The time appears to be necessary for the claim since, according to the specification, this distinguishing factor is needed to keep the polyester textile soaked in a mixture comprising a solvent and a catalyst in order to get a sufficient degree of depolymerization and is considered to be essential for the performance of the invention is missing. Consequently, it is noted that a process should at least recite any necessary active steps and any process parameters and/or steps necessitated by the specification , such as time for maintaining the temperature so that the claim will "clearly set out and circumscribe a particular area with a reasonable degree of precision and particularity, In re Moore, 169 USPQ 236, and make it clear what subject matter the claim encompasses, as well as make clear the subject matter from others would be precluded. In re Hammack 166 USPQ 204.

Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by USP 5236959 see abstract, col. 3, 7, 11 claims 1, 5, 8, 12, 22 33, and 35;  in view of  USP 10640442 see abstract, paragraphs 1-10, 39, 40, 51, 54, 79 examples and claims further in view of USP 3403115  or USP US 3403115 or  USP 3668188.
Applicants’ claim 1 is directed to a method for recovering natural fibers from a textile comprising polyester and natural fibers, wherein said method comprises the steps of: 
-providing said textile soaked in a mixture comprising a solvent and a catalyst; 
-providing and maintaining a temperature of said mixture comprising said textile within a range of 80-240 °C during depolymerization of polyester in said textile; and 
- recovering natural fibers after said depolymerization, wherein, in said step of providing said textile soaked in said mixture, said catalyst of said mixture comprises calcium oxide.

Note, however, with regard to claims 1, ,  the closest prior art reference, USP 5236959, discloses a  process for recycling polyester/cotton blends by reducing the polyester to a lower dialkyl ester of terephthalic acid and reducing the cotton to cellulose acetate. The novel process to recycle the polyester/cotton blends includes the steps of (a) providing a blend of polyester and cotton fibers; (b) subjecting the polyester/cotton blend to a first alcoholysis in a bath containing an alcohol and an effective catalyst at a suitable temperature until the polyester is depolymerized  to a lower molecular weight polyester oligomer; (c) remove the cotton fibers from the alcoholic solution of oligomers and process the recover cotton fibers by pulping and acetylyzing processes to recover  the cellulose acetate; and (d) alcoholyze the low molecular weight polyester oligomers to produce the lower dialkyl ester of terephthalic acid. See abstract and paragraphs 1-2.
Regarding “providing and maintaining a temperature of said mixture comprising said textile within a range of 80-240 °C “ in col. 3 lines 51-55, note that [a]s the reaction is started, the temperature  will increase as the reaction proceeds, but should run between 180.degree. C. to 210.degree. C. for four to six hours.
Regarding “recovering natural fibers after said depolymerization, wherein, in said step of providing said textile soaked in said mixture,” note in col. 3 lines 55-60 that the reaction product is cooled to 150.degree. C. to 170.degree. C. The resultant slurry is then filtered to separate the cotton from the polyester slurry.
Regarding “said catalyst of said mixture comprises calcium oxide”, the reference differs in that the reference employs sodium methoxide, germanium or antimony oxide. Note however, USP 10640442 which is analogous art in that the reference is directed to the depolymerizing of polyester discloses in col. 10 lines 44 – col. 11 line 5 that  In some embodiments, the catalyst  used in the depolymerization process of the present invention comprises at least one of germanium dioxide, cobalt acetate, ….calcium oxide, barium oxide, , antimony trioxide, and antimony triacetate. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ calcium oxide as a catalyst to the mixture in USP 5236959 in view of its successful catalytic use for depolymerization in USP 10640442 since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). One would have been motivated to employ particular calcium catalyst since the catalyst is known for being a non-toxic and low-cost material, and has been widely used as a catalyst in biomass due to its catalytic cracking in oxygenated organic compounds such as polyesters, e.g. Polyethylene terephthalate. Note Hui Li et al. 

With regard to claim 2, note the abstract of USP 5236959 discloses a process for recycling polyester/cotton blends by reducing the polyester to a lower dialkyl ester of terephthalic acid and reducing the cotton to cellulose acetate. The novel process to recycle the polyester/cotton blends includes the steps of (a) providing a blend of polyester and cotton fibers; (b) subjecting the polyester/cotton blend to a first alcoholysis in a bath containing an alcohol and an effective catalyst at a suitable temperature until the polyester is depolymerized to a lower molecular weight polyester oligomer.  Although the primary reference does not explicitly state the molecular weight per se, the reference does disclose that the oligomer would have a degree of polymerization ranging from about 1 to 15 which would include oligomers having a molecular weight lower than 600 g/mol.  It is noted that a PET oligomer has an average molecular mass of 1360 g/mol , with an average polymerization number or DP of 13.6. Consequently, it is reasonable to conclude that those instances when the degree of polymerization of the oligomer is 6 or below, as disclosed in the reference, then the molecular weight would inherently be less than 600 g/mol. 

With regard to claims 3 and 4, see abstract of USP 5236959 as well as claims 1, 5, 8, 12, 22 33, and 35.

With regard to claims 5 and 6, note that the secondary reference, USP 10640442 discloses the use of alkaline oxides catalyst in depolymerization reaction process. See col. 11 line 4, i.e. magnesium oxide. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ magnesium oxide as a catalyst to the mixture in USP 5236959 in view of its successful catalytic use for depolymerization in USP 10640442 since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).

With regard to claim 7 note see discussion for claim 1 above.



With regard to claim 8 see col. 3 lines 13-14. 

With regard to claim 9, col. 3 lines 51-55 of USP 5236959, note that [a]s the reaction is started, the temperature  will increase as the reaction proceeds, but should run between 180.degree. C. to 210.degree. C. for four to six hours.


With regard to claim 10, in col. 4 lines 4-16, the reference USP 5236959 discloses that subsequent to the filtering, two processes will be done on the polyester oligomers and cotton and that a catalyst such as sodium carbonate is added and pressure in the range of 0 to 50 psi is applied to the alcoholysis at a temperature  from 65.degree. C. to 100.degree. C. depending on the degree of polymerization of the oligomer. Applicants recited comprising does not exclude the presence of the step of alcoholysis. 

With regard to claims 11 and 12, note col. 3 lines 51-55 of USP 5236959, discloses that [a]s the reaction is started, the temperature  will increase as the reaction proceeds, but should run between 180.degree. C. to 210.degree. C. for four to six hours which is 300 minutes as disclosed in applicants claim.

With regard to claim 13, note col. 3 lines 26-35 of USP 5236959, discloses that the material is then treated by a first alcoholysis in a normal reaction vessel. In such vessels, the scrap polyester/cotton blend is deposited, along with a lower alkyl alcohol and a suitable catalyst. Such alcohols used may include ethylene glycol, butane diol, propane diol , and methanol. Preferably, ethylene glycol is used. Suitable mono or di alcohols are suitable for use in the present invention. It is noted at this time that if methanol is used, then the DMT may be prepared directly.

With regard to claim 14, note claims 1, 5, 8, 12, 22 33, and 35 of USP 5236959, disclose both polyester fibers and cotton fibers.

With regard to claim 15, note abstract of USP 5236959,

With regard to claim 16, in the abstract of USP 5236959 discloses that a catalyst may be used for depolymerization of polyester in a polyester textile, wherein the catalyst comprises calcium oxide. Note applicant(s) “comprises” is open language and does not exclude those additional moieties etc. disclosed herein. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ  a second or third catalyst from an alkaline or lanthanide metal since both are commonly used alone or together as a catalyst system. One would have been motivated to employ such a system for synergistic reasons and, it is prima facie obvious to combine two moieties each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069,1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).

With regard to claim 17, the use of an autoclave is well-known in the art.  The secondary reference, USP  5236959 recognized that while the invention has been described in conjunction with the specific embodiments thereof, it is evident that many alternatives, modifications and variations will be apparent to those skilled in the art in light of the foregoing description; and, it is intended to embrace all such alternatives, modifications that fall within this sphere and scope of the invention. Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an autoclave as known in the art in the process as claimed by USP 5236959 in view of USP 10640442 further in view of USP 3403115  or  USP 3668188, discloses that the use of an autoclave is well-known in the art for depolymerizing polyesters, in particular, dimethyl terephthalate.  One would have been motivated to employ particular apparatus parameters as known in the art, since, the supporting reference disclose the use of an autoclave for the depolymerization of polyesters and the benefits thereof. 

With regard to claim 18, in col. 5 lines 9-13, USP 5236959 discloses that it is apparent that there has been provided in accordance with the invention a method of recycling polyester/cotton blends to recover lower dialkyl esters of terephthalic acid and cellulose acetate. See also claim 1.

With regard to claim 19, the crux of the invention in USP 5236959 waste polyester scrap can be recycled for reuse by various processes which would be inclusive of new textiles.

With regard to claim 20 see discussion for claim 1 above. 

In conclusion,  in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s).  Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipation by US Pub 20190218362 see abstract and claims. 
Additionally, claim 20 is a product-by-process and thus the claim is not limited to the manipulations of the recited steps of claim 1, only the structure of the implied by the steps.  As such, note US Pub 20180215893 which discloses methods and systems for processing mixed  textile feedstock, including textile garments (used and un-used) and scraps comprising cotton, polyester   and other materials , biomass comprising cellulosic materials , wood pulp, and the like and for isolating cellulose and other constituent molecules for use in a variety of downstream applications. In particular applications, the present disclosure relates to methods and systems for treatment of mixed textile feedstock (e.g., mixed cotton  and polyester   textiles) to isolate cellulose and polyester   molecules, separately, and to produce regenerated polymers, fibers, and the like from the isolated cellulose and polyester   molecules. Recycling and regeneration of textiles is described in detail and provides significant social, environmental and economic benefits.
additionally, note US Pub 20190218362 system and method for recycling the components of cotton  and polyester   from textiles. The presently disclosed subject matter further relates to a method of producing high quality components of cotton and  polyesters enabling the production of advanced materials using an environmentally-friendly method. 
Since applicants’ have not claimed a recovered natural fiber having a specific structure or a structure different from that of the prior art, the claim is anticipated in view the above references.
 In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.


Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11021589.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 17268238. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Note that claim 1 of the related patent discloses the same process as the present claim 1 except for the explicit steps for the recovery of the natural fibers in the mixture. However, note that in two of the dependent claims 7 and 20 of the related patent, USP 11021589, and claims 7, 16, 18 and 20 of copending Application No. 17268238, there is clear disclosure of natural fibers being present in the textile which would clearly have been present in the mixture after the textile was soaked in the solvent and catalyst. Although the related patent focuses on the recovery of the polymer, it would have been obvious to one of ordinary skill in the art at the time the invention was made that both the polyester and the natural fibers may be recovered from the mixture according to the process as claimed in the present invention.  Moreover, with regard to claims 2-20, although the conflicting claims are not identical, they are not patentably distinct from each other because each of contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention. and would have been obvious as noted above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference application. However, the reference application teaches all of the claimed ingredients and amounts, and a substantially similar process.

As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765